DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.  
Applicant states that no new subject matter is added by the response and that support for the amendment to claim 11 is found “at least in Figures 1-16 and descriptions thereof”.  The argument is not persuasive, as the Examiner is unable to locate any indication in the noted figures, associated descriptions, or indeed disclosure as a whole for the amendments to claim 11 concerning the distance sensors being able to sense “wireless distance sensing signals from each other”. It is noted that support for such a feature may be worded in a wide variety of ways, but none could be identified in the lengthy disclosure despite substantial effort.   It is observed that the indicated support in the Remarks encompasses the majority of the extensive drawings and specification. It is requested that Applicant provide a more specific indication of support for this and/or any additional features in subsequent amendments.     
Applicant argues that Fullerton does not disclose the feature that the distance sensors are able to sense wireless distance sensing signals from each other.  The argument is not persuasive because in addition to receiving wireless communication signals from each other as referenced by Applicant referring to [0033] of Fullerton, Fullerton also discloses that the sensors sense wireless distance sensing signals from .

Claim Objections
Claim 27 objected to because of the following informalities:  in line 1, “cause” should read --causing--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11,13-14,16-19 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 13-14, 16, 18-19, 21-25, and 27-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fullerton et al. (2001/0035837).
Regarding claims 11 and 22, Fullerton discloses a system (Figs 1, 2, 5, 8) and corresponding method, the system comprising: an enclosed area including a plurality of distance sensors (radars 202A/B within sensors 102A/B) that are able to sense wireless 
Regarding claims 13-14 and 23-24, Fullerton discloses that the enclosed area is a room within a building ([0063])
Regarding claims 16 and 25, Fullerton discloses that the processor is internal to the enclosed area ([0042]).
Regarding claims 18 and 27, Fullerton discloses that the processor is in communication with an output device, wherein the action includes causing the output device to output a content based on the position (e.g. [0050]).
Regarding claims 19 and 28, Fullerton discloses that the action includes causing a formation of at least one of a map of the enclosed area or a layout of the enclosed area based on the position (Fig. 12b/12c [0077]).
Regarding claims 21 and 29, Fullerton discloses that the readings are based on the object moving within the enclosed area relative to the enclosed area ([0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fullerton as applied to claims 11 and 22 above, and further in view of Kellen et al. (8,599,018).
Fullerton discloses the claimed system except in that the system of Fullerton includes processor internal to the enclosed area but does not explicitly specify a processor external to the enclosed area as required by claims 17 and 26.  Fullerton does disclose that the processor can be at “any convenient location” ([0042]), which appears to suggest, but not specifically disclose an external location. Kellen et al. discloses an intrusion detection and alarm system where various sensors communicate readings to a control unit (130/140), which may be either internal or external to the enclosed area that includes the sensors (see Fig. 1B, 1C). It would have been obvious to one of ordinary skill in the art to substitute the internal processor location of Fullerton with an external location as disclosed in Kellen for obvious advantages (e.g. convenient servicing) with predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646